United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2698
                                    ___________

Marie Yancey,                              *
                                           *
              Plaintiff - Appellee,        *
                                           *
       v.                                  *
                                           *
City of St. Louis, a Municipal             *
corporation; Leonard J. Griggs, Jr.,       *
Director of Airport Authority for          *
City of St. Louis in his individual        *
and official capacities; Patrick           *   Appeals from the United States
Martocci, Personnel Manager,               *   District Court for the
St. Louis City Airport Authority,          *   Eastern District of Missouri.
in his individual and official capacities, *
                                           *       [UNPUBLISHED]
              Defendants - Appellants, *
                                           *
Michael Donatt, Communications             *
Manager for the City of St. Louis          *
Airport Authority in his individual        *
and official capacities,                   *
                                           *
              Defendant.                   *
                                  ___________

                                  No. 01-3069
                                  ___________

Marie Yancey,                             *
                                          *
              Plaintiff - Appellant,      *
                                          *
       v.                                 *
                                          *
City of St. Louis, a Municipal            *
corporation; Leonard J. Griggs, Jr.,      *
Director of Airport Authority for         *
City of St. Louis in his individual and *
official capacities; Patrick Martocci,    *
Personnel Manager, St. Louis City         *
Airport Authority, in his individual      *
and official capacities; Michael Donatt, *
Communications Manager for the City *
of St. Louis Airport Authority in his     *
individual and official capacities,       *
                                          *
              Defendants - Appellees.     *
                                     ___________

                            Submitted: May 13, 2002
                               Filed: October 18, 2002
                                ___________

Before BOWMAN and BYE, Circuit Judges, and NANGLE,1 District Judge.
                           ___________

      1
       The Honorable John F. Nangle, United States District Judge for the Eastern
District of Missouri, sitting by designation.

                                       -2-
PER CURIAM.

       Marie Yancey brought suit against defendants on several legal theories,
alleging discrimination arising from her employment with the City of St. Louis.
Defendants (with the exception of Michael Donatt, who prevailed at trial) appeal the
judgment entered by the District Court2 on a jury verdict in Yancey's favor. Yancey
cross-appeals the denial of her motions for injunctive relief, promotion, front-pay,
prejudgment interest, and supplemental attorney fees and costs. We have considered
the record in light of the arguments of both parties. Finding no reversible error, and
concluding that an opinion in this fact-intensive case would lack significant
precedential value, we summarily affirm the District Court in all respects. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                          -3-